PER CURIAM.
Appellant appeals the Amended Order Granting Father’s Motion for Reunification and Denying DCF’s Motion for Permanent Guardianship rendered by the trial court following an evidentiary hearing. Father filed a cross appeal. Appellant filed a Notice of Voluntary Dismissal, and this court dismissed the main appeal leaving the cross appeal. After our thorough review of the briefs and the record, we affirm as to the issues raised in the cross appeal and affirm the order under review.
AFFIRMED.
SAWAYA, ORFINGER and EVANDER, JJ., concur.